Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 and 12-13 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Bruso et all. (U.S. Pat. 7,509,359 B1).
With respect to claim 1, Bruso et al. discloses a method for retrieving data (i.e., “In response to retrieve-type request, requester memory is bypassed in reading from the relational database a second type data item referenced in the retrieve-type request and writing the second type data item at a file location specified in the retrieve-type request”(abstract)), the method comprising: 
receiving, by a computing device, a query to retrieve data from a source table and insert the data into a target table (i.e., “database operation that updates the database, for example an INSERT operation in Structured Query Language (SQL), the requester program submits the request to the DBMS (line 134) along with the data for the small object 136 from requester memory 124” (col. 3, lines 30-38)); 
allocating, by the computing device, a size of memory; retrieving, by the computing device, a portion of the data from the source table based on the size of memory (i.e., “The DBMS temporarily stores the small object in DBMS memory 122 before storing the small data object 128 in the database file 106. The process is reversed for an operation that reads a small data object from the database (e.g., an SQL SELECT command)” (col. 3, lines 30-38) and “responsive to detection of a reference to a second type data item in a retrieve-type access request from a requesting program, for bypassing memory allocated to the requesting program in transferring data of the referenced second type data item from a source file that is relationally stored with the first type data items to a destination file” (col. 2, lines 20-30) and “The DBMS allocates space in the collection of database files and provides the location to the network file system as the destination” (col. 6, lines20-30 )); 
storing, by the computing device, the retrieved portion of the data from the source table in the memory  (i.e., “The DBMS temporarily stores the small object in DBMS memory 122 before storing the small data object 128 in the database file 106. The process is reversed for an operation that reads a small data object from the database (e.g., an SQL SELECT command)” (col. 3, lines 30-38) and “it may allocate several database files to store the new large object”(col. 6, lines 25-40)); 
storing, by the computing device, the retrieved portion of the data stored in the memory into the target table (i.e., “responsive to detection of a reference to a second type data item in a retrieve-type access request from a requesting program, for bypassing memory allocated to the requesting program in transferring data of the referenced second type data item from a source file that is relationally stored with the first type data items to a destination file” (col. 2, lines 20-30)); and 
continuing, by the computing device, to retrieve portions of data from the source table in increments based on the size of memory, store the retrieved portions of data in the memory (i.e., “The DBMS may allocate a portion of a database file, which is shared with other large objects, to the new large object; it may allocate an entire database file for the new large object; or it may allocate several database files to store the new large object. The choice depends on the large object management strategy of the DBMS and on the space available in the set of database files.”(col. 6, lines 20-35)), and 
store the retrieved portions of data from the memory in the target table until the data from the source table has been inserted into the target table (i.e., “Once the file system 206 has written the data to the physical storage, a status is returned to the network file system 210, and the network file system in turn returns a status to the database management system, which returns the appropriate status to the requester program (step 310”(col. 6, lines 35-40)).  
With respect to claim 2, Bruso et al. discloses wherein the source table is located in a remote source that is remote from the target table (i.e., “responsive to detection of a reference to a second type data item in a retrieve-type access request from a requesting program, for bypassing memory allocated to the requesting program in transferring data of the referenced second type data item from a source file that is relationally stored with the first type data items to a destination file” (col. 2, lines 20-30)).  
With respect to claim 3, Bruso et al. discloses wherein the source table is stored in a first database format that is different from a second database format for the target “responsive to detection of a reference to a second type data item in a retrieve-type access request from a requesting program, for bypassing memory allocated to the requesting program in transferring data of the referenced second type data item from a source file that is relationally stored with the first type data items to a destination file” (col. 2, lines 20-30)).  
With respect to claim 4, Bruso et al. discloses the method of claim 3, wherein an adapter is used to access the portion of data in the source table (i.e., “A network file system is coupled to the file system and is configured to transfer contents of a source file to a destination file in response to a call to a first function of the network file system” (col. 2, lines 35-40)).  
With respect to claim 5, Bruso et al. discloses wherein the size of memory that is allocated is pre-defined (i.e., “The DBMS may allocate a portion of a database file, which is shared with other large objects, to the new large object; it may allocate an entire database file for the new large object; or it may allocate several database files to store the new large object. The choice depends on the large object management strategy of the DBMS and on the space available in the set of database files.”(col. 6, lines 20-35)).  
With respect to claim 6, Bruso et al. discloses wherein the size of memory that is allocated is less than a size of the source table (fig. 1 shows allocated 2 size of memory and it is less than a size of the source table).  
With respect to claim 7, Bruso et al. discloses wherein the size of memory that is allocated is equal to the portion of data (fig. 1 shows allocated 2 size of object and it equal to the portion of data such as big or small).  
“The DBMS allocates space in the collection of database files and provides the location to the network file system as the destination” (col. 6, lines20-30 ));.  
With respect to claim 9, Bruso et al. discloses further comprising: deleting the portion of data in the memory before storing another portion of data from the source table in the memory (i.e., “the DBMS uses file transfer utilities to move the file from one storage location to another, for example between storage arrangements 108 and 116.”(col. 3, lines 50-55) so when the data has been move to destination, the portion of data in the memory has been removed).  
With respect to claim 10, Bruso et al. discloses further comprising: overwriting the portion of data in the memory before storing another portion of data from the source table in the memory (i.e., “The DBMS temporarily stores the small object in DBMS memory 122 before storing the small data object 128 in the database file” (col. 3, lines 34-38)).  
With respect to claim 12, Bruso et al. discloses wherein the query includes an insert statement to retrieve data from the source table and insert the data into the target table (i.e., “for example an INSERT operation in Structured Query Language (SQL), the requester program submits the request to the DBMS (line 134) along with the data for the small object 136 from requester memory 124” (col. 3, lines 30-38)).  
With respect to claim 13, Bruso et al. discloses wherein the query includes an INSERT- subSELECT that retrieves data from the source table and inserts the data into the target table (i.e., “INSERT INTO customer_table (cust_id_col, cust_name_col, cust_picture_col)”(col. 5, lines 62-65)).  
With respect to claims 14-20, the claims 14-20 are rejected as claim 1-10 above since the claims 14-20 are similar set of claims 1-10 but different form.
Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, since the prior art of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed wherein retrieving the portion of the data from the source table based on the size of memory comprises: using a virtual table to access the source table, wherein the source table is remote.  
U.S. Pub. 20160147637 discloses the memory allocated to execution of the software application to retrieve the value of the least one unresolved parameter (claim 5) (fig. 2).
U.S. Pub. 20180136971 A1 discloses allocated source node network bandwidth is selected, the source for obtaining the allocated source node network bandwidth may be sought that include borrowing at elat some source node network work bandwidth from other VMs hosted by the source node (0041).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG T VY whose telephone number is (571)272-1954. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on (571)272-4078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUNG T VY/Primary Examiner, Art Unit 2163                                                                                                                                                                                                        January 15, 2022